Complainant's bill sought to establish a resulting trust in favor of the estate of her intestate in real property situate in Jefferson county. At the hearing on pleading and evidence, decree went for defendant. Complainant appeals.
There is a wealth of decisions on the subject involved. "The clear result of all the cases, without a single exception," says Judge Story, "is that the trust of the legal estate * * * results to the man who advanced the purchase money. This is a general proposition, supported by all the cases, and there is nothing to contradict it." 3 Story's Eq. (14th Ed.) § 1597. The principle "has its origin in the natural presumption, *Page 694 
in the absence of all rebutting circumstances, that he who supplies the money means the purchase for his own benefit, rather than for that of another, and that the conveyance in the name of the latter is a matter of convenience and arrangement between the parties for some collateral purpose." The trust arises by operation of law, and may be proved by parol, without offending the statute of frauds, which extends to and embraces only trusts created or declared by the parties, or the rule that a written instrument may not be contradicted, varied, or altered by parol. Lee v. Browder, 51 Ala. 288. The distinction between such cases as Patton v. Beecher, 62 Ala. 579, and Brock v. Brock, 90 Ala. 86, 8 So. 11, 9 L.R.A. 287, where it was held that the mere parol promise by the grantee in a deed, absolute on its face, to hold for the use of the grantor, will not take the conveyance out of the statute, and the case here under consideration, is pointed out in Long v. Mechem, 142 Ala. 412. These principles are abundantly sustained by the decisions of this court. Harden v. Darwin, 66 Ala. 55; Lehman v. Lewis,62 Ala. 129; Bibb v. Hunter, 79 Ala. 351; Heflin v. Heflin,208 Ala. 69, 93 So. 719. The cases all agree that proof of payment by the party seeking the benefits of these principles, in order to lay the foundation of a resulting trust, must be clear and convincing. Pom. Eq. Jur. (4th Ed.) § 1041, note (b). In the case before us the proof was clear and convincing that complainant's intestate had furnished the money that went to purchase the property in litigation. Indeed that fact is not denied. And this suffices to show compliance with the rule stated last above.
If there had been no particular relation between complainant's intestate and defendant appellee, what has been said would be enough to dispose of this cause in favor of appellant. But intestate and defendant, persons of color, and, as children, members of a large family, were brother and sister, and the evidence on behalf of defendant was designed and tended to show that defendant, being much older than intestate, had in large part given him a mother's care until he went out from home to earn a livelihood, and that intestate, who lived in Birmingham where he accumulated some property, made annual visits to defendant, who lived on her own property in the vicinity of Knoxville, Tenn., and on such occasions made her presents of sums of money, ranging, according to this evidence, from $10 to $200 at a time. For appellant it was shown that intestate had been for many years engaged in the business of making appearance and appeal bonds for persons needing that kind of accommodation, that he had been accustomed to sign the name of his sister to such bonds along with his own, though he had no power of attorney to that end, nor was she aware of his practice, that he had all the while collected the rents from the property, paid taxes and for repairs thereon, that she knew nothing of all this; and complainant sought to have the court draw the inference that his collateral purpose was to serve the interest of his business by qualifying defendant as a sufficient surety on the bonds to which he signed her name, and that he had no purpose to make her a gift of the property. On this branch of the case we quote section 1041 of 3 Pom. Eq. Jur. as follows:
"In trusts of the second form, [that is] between family relatives, no evidence is necessary, in the first instance, to show the operation of the rule, since a presumption arises on the face of the transaction that a gift was intended, and that no trust results. This result, however, is merely a presumption, and may be overcome. Extrinsic evidence, either written or parol, is admissible on behalf of the husband or parent paying the price to rebut the presumption of an advancement or gift, and to show that a trust results; and, conversely, such evidence may be used to fortify and support the presumption. In general, this extrinsic evidence, to defeat an advancement and establish a trust as against the party to whom the property is conveyed or transferred and those holding under him, must consist of matters substantially contemporaneous with the purchase, conveyance, or transfer, so as to be fairly connected with the transaction."
Where the purchase price is paid by husband or father out of his own funds, and conveyance taken in the name of wife or child, the presumption is that a gift or advancement is intended. This presumption may be overcome by proof that no gift or advancement was intended. This also, according to the authorities, must be clearly and convincingly shown in such cases. It is the intention of the parties in such cases that must control, and what that intention was may be the subject of proof.
"Thus, if there is any circumstance accompanying the purchase which explains why it was taken in the wife's or child's name, and that it was not intended to be an advancement, but was intended to be a trust for the husband or father, the presumption of an advancement will be rebutted, and the inference of a trust will be established." 1 Perry on Trusts (5th Ed.) § 146.
And section 147 of the same work reads:
"Whether a purchase in the name of a wife or child is an advancement or not, is a question of pure intention, though presumed in the first instance to be a provision and settlement."
A like presumption is indulged "where the person advancing the price has placed himself in loco parentis towards the other." 3 Pom. Eq. Jur. § 1039. Some adjudicated cases are cited in the note, among them Higdon v. Higdon, 57 Miss. 264, where a conveyance by a brother to sisters was held for a gift. In that case, we may note, the facts *Page 695 
supporting the presumption of a gift were much stronger than in the present case.
The presumption in favor of wife or child is founded in natural affection and moral obligation (Story's Eq. [14th Ed.] § 1601) and the authorities seem to extend it to all cases in which the purchaser who pays the price is under legal or moral obligation to provide for the grantee. (Story's Eq. [14th Ed.] § 1601, note 3). Upon this theory defendant's case is founded. And always, where a trust of this character is asserted, parol evidence is admissible to show with what intention the conveyance is executed, since the whole doctrine of resulting trust depends upon an equitable presumption of intention. 3 Pom. Eq. Jur. § 1040. This law has been settled since 1685. Boyd v. McLean, 1 Johns. Ch. (N.Y.) 582; Gascoigne v. Theving, 1 Vern. 366.
"When the doctrine is once taken up that the intention of the parties is not to be found in the legal construction of an instrument and that you are to infer it from extrinsic circumstances, nothing short of a general admission of all parol evidence that throws light on the intention, and is in its nature competent, can be adopted." Walston v. Smith, 70 Vt. 25,39 A. 253.
In view of the facts that intestate and defendant, at the time of the purchase of the property in suit, had lived separate lives for many years, 40 years approximately, the visits of which we have spoken excepted, that defendant had as good an estate as intestate, maybe even better — in view of these facts in connection with those before stated, we do not find that intestate was under legal or moral obligation to provide for defendant. Such being the case, the undisputed fact that intestate purchased the property with his own funds devolved upon defendant the burden of proving the alleged gift by that character and quantum of evidence required to establish any other disputed fact upon which a judicial tribunal is authorized to act. Hartley v. Hartley, 279 Ill. 602,117 N.E. 69; Walston v. Smith, supra. This means, of course, that the relations between the parties to the conveyance and their circumstances are to be considered in connection with other relevant and competent facts. The declarations of the real purchaser, either before or at the time of the purchase, may be received to show whether he intended it as an advancement or a trust; but declarations made by him after the purchase are incompetent to control the effect of the prior transaction. Such subsequent declarations may, however, be used by the grantee to show that it was a settlement and not a trust. And the subsequent declarations of the nominal grantee may be used against him, but not in his favor. The authorities in support of these several rules of evidence in such cases are stated in the notes to 1 Perry on Trusts (5th Ed.) § 147. In several instances the trial court departed from the rules of evidence thus indicated.
The facts were tried by the court taking the testimony of the witnesses ore tenus. In such cases concession is always made to the better advantages had by the trial court in hearing the witnesses. In the present case witnesses were not allowed to answer questions, pro and con, which should have been allowed under the rules above stated and the record does not disclose what their answers would have been. Moreover, we think it is to be inferred that the court, in reaching its conclusion to dismiss appellant's bill, went upon the broad proposition that a trust of the character alleged could not be established by parol evidence, and so did not weigh and pass upon the merits of the questions involved. In order that the cause may be tried again with due regard for the rules laid down, the decree will be reversed, and the cause remanded for further proceedings.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.
                              On Rehearing.